 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
                                                     No. CV-19-04600-PHX-DGC
10   Antonio Napier,
11                        Plaintiff,                 ORDER AND DEFAULT JUDGMENT
12   v.
13   Swiftfunds Financial Services LLC,
14                        Defendant.
15
16
17          Pursuant to Federal Rule of Civil Procedure 55(b)(2), Plaintiff Antonio Napier has
18   filed a motion for default judgment against Defendant Swiftfunds Financial Services
19   LLC. Doc. 15. For reasons stated below, default judgment is appropriate and will be
20   entered in the amount of $1,000.00.
21   I.     Background.
22          Plaintiff alleges that on or about April 17, 2019, Defendant contacted Plaintiff in
23   an attempt to collect a debt and threatened to report the alleged debt on Plaintiff’s credit
24   report if Plaintiff did not make an immediate payment. Doc. 1 ¶¶ 11-12. The complaint
25   asserts multiple violations of the Fair Debt Collection Practices Act (“FDCPA”), 15
26   U.S.C. § 1692 et seq.: (1) Defendant used false or misleading representations in
27   connection with the collection of a debt, in violation of § 1692e; (2) Defendant threatened
28   to take action that could not be legally taken or that Defendant did not intend to take, in
 1   violation of § 1692e(5); and (3) Defendant overshadowed Plaintiff’s right to dispute the
 2   validity of the alleged debt by pressuring Plaintiff to make an immediate payment before
 3   sending Plaintiff proper notice of the alleged debt, in violation of § 1692g. Id. ¶¶ 18-20.
 4            Defendant was served with the summons and complaint on September 19, 2019
 5   (Doc. 7), but has not appeared in this action. Pursuant to Rule 55(a), the Clerk entered
 6   Defendant’s default on October 30, 2019. Doc. 10. Plaintiff filed his motion for default
 7   judgment on January 30, 2020. Doc. 15. Defendant has filed no response and the time
 8   for doing so has expired. See Fed. R. Civ. P. 6; LRCiv 7.2(c).
 9   II.      Default Judgment.
10            After the clerk enters default, the district court may enter a default judgment
11   pursuant to Rule 55(b)(2). The court’s “decision whether to enter a default judgment is a
12   discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Although the
13   court it is not required to make detailed findings of fact, see Fair Housing of Marin v.
14   Combs, 285 F.3d 899, 906 (9th Cir. 2002), it should consider the following factors:
15   (1) the possibility of prejudice to the plaintiff, (2) the merits of the claims, (3) the
16   sufficiency of the complaint, (4) the amount of money at stake, (5) the possibility of
17   factual disputes, (6) whether default is due to excusable neglect, and (7) the policy
18   favoring decisions on the merits, see Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.
19   1986).
20            A.    Possible Prejudice to Plaintiff.
21            The first Eitel factor weighs in favor of default judgment. Despite being served
22   with process, Defendant has not answered or otherwise responded to the complaint. If
23   default judgment is not entered, Plaintiff “will likely be without other recourse for
24   recovery.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002).
25            B.    Merits of the Claims and Sufficiency of the Complaint.
26            The second and third Eitel factors favor default judgment where, as in this case,
27   the complaint sufficiently states plausible claims for relief under the Rule 8 pleading
28   standards. See id. at 1175; Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978).


                                                 -2-
 1   As noted, Plaintiff claims that Defendant violated the FDCPA by making false or
 2   misleading representations in attempting to collect the alleged debt, threatening to take
 3   action that was unlawful or that Defendant did not intend to take, and pressuring Plaintiff
 4   to make an immediate payment before sending Plaintiff proper notice of the alleged debt.
 5   Doc. 1 ¶¶ 8-20. These are viable claims for relief under the statute, and Plaintiff alleges
 6   sufficient facts to show Defendant’s liability for statutory damages. Id. ¶¶ 21-22; see
 7   Doc. 15 at 4-6. The second and third factors favor default judgment.
 8          C.     Amount of Money at Stake.
 9          Under the fourth Eitel factor, the Court considers the amount of money at stake in
10   relation to the seriousness of the defendant’s conduct. Plaintiff seeks only $1,000 in
11   statutory damages. Docs. 1 at 5, 15 at 6 (citing 15 U.S.C. § 1692k(a)(2)(A)). The Court
12   finds this amount reasonable.
13          D.     Possible Dispute Concerning Material Facts.
14          Given the sufficiency of the complaint and Defendant’s default, “no genuine
15   dispute of material facts would preclude granting [Plaintiff’s] motion.” PepsiCo, 238 F.
16   Supp. 2d at 1177; see Geddes, 559 F.2d at 560.
17          E.     Whether Default Was Due to Excusable Neglect.
18          Plaintiff has filed an affidavit showing proper service of process on Defendant
19   under Federal Rule of Civil Procedure 4(e). See Docs. 7, 9. It therefore is “unlikely that
20   [Defendant’s] failure to answer and the resulting default was the result of excusable
21   neglect.” Gemmel v. Systemhouse, Inc., No. CIV 04-187-TUC-CKJ, 2008 WL 65604,
22   at *5 (D. Ariz. Jan. 3, 2008). This factor weighs in favor of default judgment.
23          F.     Policy Favoring Decisions on the Merits.
24          As for the seventh factor, it is true that cases “should be decided upon their merits
25   whenever reasonably possible,” Eitel, 782 F.2d at 1472, but the mere existence of
26   Rule 55(b) “indicates that this preference, standing alone, is not dispositive,” PepsiCo,
27   Inc., 238 F. Supp. at 1177. Defendant’s failure to respond to the complaint “makes a
28   decision on the merits impractical, if not impossible.” Gemmel, 2008 WL 65604, at *5.


                                                -3-
 1         G.     Conclusion.
 2         Most of the Eitel factors favor default judgment. Considering the factors as a
 3   whole, the Court concludes that default judgment is appropriate. The Court will enter
 4   default judgment against Defendant and award Plaintiff $1,000 in statutory damages. See
 5   15 U.S.C. § 1692k(a)(2)(A).
 6         IT IS ORDERED:
 7         1.     Plaintiff’s motion for default judgment (Doc. 15) is granted.
 8         2.     The Clerk shall enter Default judgment is entered in favor of Plaintiff and
 9                against Defendant Swiftfunds Financial Services LLC in the amount of
10                $1,000.00.
11         3.     Plaintiff shall file his application for attorneys’ fees within 14 days of this
12                order.
13         Dated this 14th day of February, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
